Per Curiam. If the testimony of the appellee and of his supporting witnesses is true as to the condition of the-ladder (a fall from which, according to his claim, caused his-injury), he knew that it could not be used with any assurance of safety, and he assumed the risk of its use. .The promise on the part of the employer to furnish a better ladder would not justify the employee in looking to* his employer for compensation for damages which he sustained by wantonly and recklessly encountering the danger which he knew necessarily attended the use of the old ladder. If the statements of the opposing witnesses are true, the ladder was not defective, and the appellee did not receive his injury by a fall from it. Upon no theory is the verdict sustained by the evidence» Reverse the judgment.